Citation Nr: 1121767	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-46 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for scarring of the iliac crest and abdomen.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1954.   

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the relevant appeals period, the Veteran's scarring of the iliac crest and abdomen has been manifested by subjective complaints of occasional discomfort and clinical findings of a superficial scar measuring less than 144 square inches without evidence of local tenderness and mild keloid formation.  No elevation or depression of the surface contour, tissue loss, inflammation, or edema has been shown.  Nor has there been any evidence of instability or other functional loss or adherence to the underlying scar tissue.  

2.  Throughout the pendency of this appeal, the Veteran's skin disorder has been adequately compensated by the rating schedule.  Moreover, the Veteran's disability has not presented an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization to render impractical application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for scarring of the iliac crest and abdomen have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7 and 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2010).

2.  Throughout the relevant appeals period, the criteria for referral for an increased disability rating for scarring of the iliac crest and abdomen on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran, in his October 2006 claim and subsequent lay statements, asserts that he is entitled to a higher rating for the scar on his iliac crest and abdomen, which has been rated noncompensably disabling since December 25, 1954, the day following his military discharge.  Specifically, the Veteran contends that his service-connected scar is productive of discomfort and related symptoms that effectively prevent him from wearing a belt and require him to wear suspenders to pull up his pants.

At the outset, the Board notes that, during the pendency of this appeal, the criteria for rating skin disabilities were revised, effective October 23, 2008.  However, those amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, the Board has no authority to consider these revisions in deciding this claim.  VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, which are deep or cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 square centimeters) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 square centimeters) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 square centimeters) are rated 40 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2010).

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, which are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2010).

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2010).

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118 (2010).  Diagnostic Code 7804 also directs the rater to consider the amputation rule found at 38 C.F.R. § 4.68.  38 C.F.R. § 4.118 (2010).

Finally, Diagnostic Code 7805 provides that scars are rated based on the limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).

The minimum disability rating provided under the criteria of Diagnostic Codes 7801 through 7805 is 10 percent.  Nevertheless, in every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2010).

The record shows that the Veteran incurred his service-connected scar as a result of a skin grafting procedure, which was performed during his period of active service to harvest skin from his iliac crest and abdomen to treat a traumatic left thumb injury.  The Board observes that the Veteran is separately service connected for residuals of a left thumb amputation, which is not at issue in this appeal.

In conjunction with his claim, the Veteran was afforded a September 2009 VA scars examination in which he complained of chronic discomfort associated with his service-connected scar.  The Veteran described his discomfort as "pressure" and "sharp," and rated it as a six out of 10 in terms of severity.  Nevertheless, he acknowledged that the discomfort was not constant in nature but, rather, occurred only intermittently at a duration and frequency of approximately one day per month.  The Veteran denied any specific predisposing factors for his scar-related symptoms, apart from wearing tight pants or a belt.  Additionally, the Veteran indicated that he had never required prescription or over-the-counter medication to treat those symptoms.  He also denied any history of breakdown, bleeding, bacterial or fungal infections, or limitation of motion arising from the scarring on his iliac crest and abdomen.  Nor did he report any additional functional impairment attributable to that service-connected disability.  On the contrary, while the Veteran indicated that he had recently retired, he expressly denied that the pain in his scar region had ever interfered with his ability to work.

Physical examination revealed a hypopigmented, macular, and slightly thickened scar on the Veteran's iliac crest and abdomen.  The scar measured seven centimeters in length and three centimeters in width.  It was expressly noted to be superficial and stellate in appearance, with ill-defined borders.  Significantly, the scar was not manifested by any objective signs of pain, tenderness, retraction, adherence, skin breakdown, or keloid formation.  Nor was it characterized by any underlying soft tissue damage, limitation of motion, or other functional impairment.

The Board acknowledges that the September 2009 VA examiner did not have access to the Veteran's entire claims folder.  However, claims folder review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for medical examinations and opinions, and an examination or opinion may not be discounted solely because the clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the Board considers it significant that the September 2009 VA examiner had access to the Veteran's medical records and lay statements regarding the history and severity of his iliac crest and abdominal scar.  Moreover, in reviewing that evidence and personally examining the Veteran, the examiner demonstrated a comprehensive understanding of the Veteran's disability in relation to its history.  38 C.F.R. § 4.1 (2010).  Furthermore, the Veteran does not contend, and the record does not otherwise show, that his service-connected scar and related symptoms have worsened since the September 2009 VA examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Accordingly, the Board finds that an additional examination is not needed with respect to the Veteran's claim.

Based on a careful review of the record, the Board finds that the Veteran is not entitled to a higher rating for his iliac crest and abdominal scarring.  The Veteran's September 2009 VA examination report confirms that he has a seven centimeter by three centimeter scar, which extends from his abdomen to his iliac crest.  However, he has not contended, and the record does not otherwise show, that the scarring is painful or unstable, encompasses an area or areas of 144 square inches (929 square centimeters) or greater, or is manifested by breakdown or keloid formation.  On the contrary, the results of the September 2009 VA examination expressly negate such findings.  Therefore, the Board finds that a compensable evaluation is not possible under Diagnostic Codes 7801, 7802, 7803, or 7804.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804.
Nor is a higher rating warranted under Diagnostic Code 7805.  The Board is mindful of the Veteran's assertions that his scarring causes intermittent discomfort, particularly when he wears tight pants.  Additionally, the Board acknowledges the Veteran's complaints about having to wear suspenders instead of a belt because of the discomfort associated with his scar.  The Veteran is competent to report how his scar-related symptoms impact aspects of his life, such as his clothing choices, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994) 38 C.F.R. § 3.159 (a)(2).  Nevertheless, the Board considers it significant that, on his September 2009 VA examination, the Veteran expressly denied that his scar-related symptoms had ever risen to a level that required him to take medication or otherwise interfered with his ability to function.  Moreover, the Board observes that the clinical findings at the time of that examination revealed no evidence of limitation of motion or other functional impairment.  Furthermore, there is no contradictory clinical evidence of record.  Accordingly, the Board finds that the preponderance of the evidence does not show that the Veteran's iliac crest and abdominal scar has been productive of any disabling effects sufficient to warrant a compensable rating under Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805.

For the foregoing reasons, the Board finds that the criteria for a higher rating for the Veteran's service-connected scarring of the iliac crest and abdomen have not been met.  The Board has considered whether a higher rating might be warranted for any time during the pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board finds that the preponderance of the evidence weighs against the assignment of a compensable rating at any time throughout the relevant appeals period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges that the Veteran has indicated that his service-connected iliac crest and abdominal scar causes discomfort that interferes with his ability to wear certain clothes.  Additionally, the Board recognizes that the Veteran is currently retired.  Nevertheless, the Board observes that the Veteran has expressly denied that his service-connected scar was a factor in his retirement or was otherwise productive of occupational impairment.  Moreover, there is no other evidence that any of the Veteran's service-connected connected scar and related symptoms have resulted in marked interference with employment beyond that contemplated in the rating schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).

In this case, the competent evidence of record does not show frequent, or any, hospitalizations due to the Veteran's service-connected scar.  Nor does that evidence indicate that the disability results in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with the Veteran's service-connected disability is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2006 and a rating decision in July 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the October 2009 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination and afforded the Veteran an opportunity for a Board hearing, which he has voluntarily declined.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

A compensable rating for scarring of the iliac crest and abdomen is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


